
	
		II
		111th CONGRESS
		1st Session
		S. 470
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Durbin (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To combat organized crime involving the illegal
		  acquisition of retail goods for the purpose of selling those illegally obtained
		  goods through physical and online retail marketplaces. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combating Organized Retail Crime
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)Organized retail
			 crime involves the coordinated acquisition of large volumes of retail
			 merchandise by theft, embezzlement, fraud, false pretenses, or other illegal
			 means from commercial entities engaged in interstate commerce, for the purpose
			 of selling or distributing such illegally obtained items in the stream of
			 commerce. Organized retail crime is a growing problem nationwide that costs
			 American companies and consumers billions of dollars annually and that has a
			 substantial and direct effect upon interstate commerce.
			(2)The illegal
			 acquisition and black-market sale of merchandise by persons engaged in
			 organized retail crime result in an estimated annual loss of hundreds of
			 millions of dollars in sales and income tax revenues to State and local
			 governments.
			(3)The illegal
			 acquisition, unsafe tampering and storage, and unregulated redistribution of
			 consumer products such as baby formula, over-the-counter drugs, medical
			 diagnostic tests, and other items by persons engaged in organized retail crime
			 pose a health and safety hazard to consumers nationwide.
			(4)Investigations
			 into organized retail crime have revealed that the illegal income resulting
			 from such crime often benefits persons and organizations engaged in other forms
			 of criminal activity, such as drug trafficking and gang activity.
			(5)Items obtained
			 through organized retail crime are resold in a variety of different
			 marketplaces, including flea markets, swap meets, open-air markets, and
			 Internet auction websites. Increasingly, persons engaged in organized retail
			 crime use Internet auction websites to resell illegally obtained items. The
			 Internet offers such sellers a worldwide market and a degree of anonymity that
			 physical marketplace settings do not offer.
			3.Offenses related
			 to organized retail crime
			(a)Transportation
			 of stolen goodsThe first undesignated paragraph of section 2314
			 of title 18, United States Code, is amended by inserting after
			 more, the following: or, during any 12-month period, of
			 an aggregate value of $5,000 or more during that period,.
			(b)Sale or receipt
			 of stolen goodsThe first undesignated paragraph of section 2315
			 of title 18, United States Code, is amended by inserting after $5,000 or
			 more, the following: or, during any 12-month period, of an
			 aggregate value of $5,000 or more during that period,.
			(c)Fraud in
			 connection with access devicesSection 1029(e)(1) of title 18,
			 United States Code, is amended by inserting Universal Product Code label
			 or similar product code label, gift card, stock keeping unit number,
			 radio-frequency identification tag, electronic article surveillance
			 tag, after code,.
			(d)Review and
			 amendment of Federal sentencing guidelines for offenses related to organized
			 retail crime
				(1)Review and
			 amendment
					(A)In
			 generalThe United States Sentencing Commission, pursuant to its
			 authority under section 994 of title 28, United States Code, and in accordance
			 with this subsection, shall review and, if appropriate, amend the Federal
			 sentencing guidelines (including its policy statements) applicable to persons
			 convicted of offenses involving organized retail crime, which is the
			 coordinated acquisition of large volumes of retail merchandise by theft,
			 embezzlement, fraud, false pretenses, or other illegal means from commercial
			 entities engaged in interstate commerce for the purpose of selling or
			 distributing the illegally obtained items in the stream of commerce.
					(B)OffensesOffenses
			 referred to in subparagraph (A) may include offenses contained in—
						(i)sections 1029,
			 2314, and 2315 of title 18, United States Code; and
						(ii)any other
			 relevant provision of the United States Code.
						(2)RequirementsIn
			 carrying out the requirements of this subsection, the United States Sentencing
			 Commission shall—
					(A)ensure that the
			 Federal sentencing guidelines (including its policy statements) reflect—
						(i)the
			 serious nature and magnitude of organized retail crime; and
						(ii)the need to
			 deter, prevent, and punish offenses involving organized retail crime;
						(B)consider the
			 extent to which the Federal sentencing guidelines (including its policy
			 statements) adequately address offenses involving organized retail crime to
			 sufficiently deter and punish such offenses;
					(C)maintain
			 reasonable consistency with other relevant directives and sentencing
			 guidelines;
					(D)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges; and
					(E)consider whether
			 to provide a sentencing enhancement for those convicted of conduct involving
			 organized retail crime, where the conduct involves—
						(i)a
			 threat to public health and safety, including alteration of an expiration date
			 or of product ingredients;
						(ii)theft,
			 conversion, alteration, or removal of a product label;
						(iii)a
			 second or subsequent offense; or
						(iv)the use of
			 advanced technology to acquire retail merchandise by means of theft,
			 embezzlement, fraud, false pretenses, or other illegal means.
						4.Sales of
			 illegally obtained items in physical or online retail marketplaces
			(a)In
			 generalChapter 113 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2324.Physical and
				online retail marketplaces
						(a)DefinitionsAs
				used in this section, the following definitions shall apply:
							(1)High volume
				sellerThe term high volume seller means a user of
				an online retail marketplace who, in any continuous 12-month period during the
				previous 24 months, has entered into—
								(A)multiple discrete
				sales or transactions resulting in the accumulation of an aggregate total of
				$12,000 or more in gross revenues; or
								(B)200 or more
				discrete sales or transactions resulting in the accumulation of an aggregate
				total of $5,000 or more in gross revenues.
								(2)Internet
				siteThe term Internet site means a location on the
				Internet that is accessible at a specific Internet domain name or address under
				the Internet Protocol (or any successor protocol), or that is identified by a
				uniform resource locator.
							(3)Online retail
				marketplaceThe term online retail marketplace means
				an Internet site where users other than the operator of the Internet site can
				enter into transactions with each other for the sale or distribution of goods
				or services, and in which—
								(A)the goods or
				services are promoted through inclusion in search results displayed within the
				Internet site;
								(B)the operator of
				the Internet site—
									(i)has the
				contractual right to supervise the activities of users with respect to the
				goods or services; or
									(ii)has a financial
				interest in the sale of the goods or services; and
									(C)in any continuous
				12-month period during the previous 24 months, users other than the operator of
				the Internet site collectively have entered into not fewer than 1,000 discrete
				transactions for the sale of goods or services.
								(4)Operator of an
				online retail marketplaceThe term operator of an online
				retail marketplace means a person or entity that—
								(A)operates or
				controls an online retail marketplace; and
								(B)makes the online
				retail marketplace available for users to enter into transactions with each
				other on that marketplace for the sale or distribution of goods or
				services.
								(5)Operator of a
				physical retail marketplaceThe term operator of a physical
				retail marketplace means a person or entity that rents or otherwise
				makes available a physical retail marketplace to transient vendors to conduct
				business for the sale of goods, or services related to the goods.
							(6)Physical retail
				marketplaceThe term physical retail
				marketplace—
								(A)may include a
				flea market, indoor or outdoor swap meet, open air market, or other similar
				environment;
								(B)means a venue or
				event—
									(i)in which physical
				space is made available not more than 4 days per week by an operator of a
				physical retail marketplace as a temporary place of business for transient
				vendors to conduct business for the sale of goods, or services related to the
				goods; and
									(ii)in which in any
				continuous 12-month period during the preceding 24 months, there have been 10
				or more days on which 5 or more transient vendors have conducted business at
				the venue or event; and
									(C)does not mean and
				shall not apply to an event which is organized and conducted for the exclusive
				benefit of any community chest, fund, foundation, association, or corporation
				organized and operated for religious, educational, or charitable purposes,
				provided that no part of any admission fee or parking fee charged vendors or
				prospective purchasers, and no part of the gross receipts or net earnings from
				the sale or exchange of goods or services, whether in the form of a percentage
				of the receipts or earnings, salary, or otherwise, inures to the benefit of any
				private shareholder or person participating in the organization or conduct of
				the event.
								(7)StructuringThe
				term structuring means to knowingly conduct, or attempt to
				conduct, alone, or in conjunction with or on behalf of 1 or more other persons,
				1 or more transactions in currency, in any amount, in any manner, with the
				purpose of evading categorization as a physical retail marketplace, an online
				retail marketplace, or a high volume seller.
							(8)Temporary place
				of businessThe term temporary place of business
				means any physical space made open to the public, including but not limited to
				a building, part of a building, tent or vacant lot, which is temporarily
				occupied by 1 or more persons or entities for the purpose of making sales of
				goods, or services related to those goods, to the public. A place of business
				is not temporary with respect to a person or entity if that person or entity
				conducts business at the place and stores unsold goods there when it is not
				open for business.
							(9)Transient
				vendorThe term transient vendor means any person or
				entity that, in the usual course of business, transports inventory, stocks of
				goods, or similar tangible personal property to a temporary place of business
				for the purpose of entering into transactions for the sale of the
				property.
							(10)UserThe
				term user means a person or entity that accesses an online retail
				marketplace for the purpose of entering into transactions for the sale or
				distribution of goods or services.
							(11)Valid physical
				postal addressThe term valid physical postal
				address means—
								(A)a current street
				address, including the city, State, and zip code;
								(B)a Post Office box
				that has been registered with the United States Postal Service; or
								(C)a private mailbox
				that has been registered with a commercial mail receiving agency that is
				established pursuant to United States Postal Service regulations.
								(b)Safeguards
				against sales of illegally obtained items
							(1)Suspected
				illegal sales activity forms
								(A)RegulationsThe
				Attorney General shall promulgate regulations—
									(i)establishing a
				form, called a suspected illegal sales activity form, through
				which an authorized person may present evidence showing that a transient vendor
				of a physical retail marketplace, a user of an online retail marketplace, or a
				director, officer, employee, or agent of the transient vendor or user, has used
				or is using a physical retail marketplace or an online retail marketplace to
				sell or distribute items that were stolen, embezzled, or obtained by fraud,
				false pretenses, or other illegal means from the authorized person, or has
				engaged in or is engaging in structuring;
									(ii)requiring that
				an authorized person who submits a suspected illegal sales activity form shall,
				in a manner to be specified by the Attorney General—
										(I)refer in the form
				to 1 or more specific items, individuals, entities or transactions allegedly
				involved in theft, embezzlement, fraud, false pretenses, structuring, or other
				illegal activity;
										(II)refer in the
				form to 1 or more alleged violations of Federal law;
										(III)provide along
				with the form documentary evidence supporting the allegations of illegal
				activity, which may include—
											(aa)video
				recordings;
											(bb)audio
				recordings;
											(cc)sworn
				affidavits;
											(dd)financial,
				accounting, business, or sales records;
											(ee)records or
				transcripts of phone conversations;
											(ff)documents that
				have been filed in a Federal or State court proceeding; and
											(gg)signed reports
				to or from a law enforcement agency; and
											(IV)sign the
				form;
										(iii)providing that
				an authorized person who completes a suspected illegal sales activity form may
				submit the form and accompanying documentary evidence to the operator of a
				physical retail marketplace or the operator of an online retail marketplace,
				and that if the authorized person submits the form to the operator, the
				authorized person shall submit the form and documentary evidence to the
				Attorney General; and
									(iv)ensuring that a
				suspected illegal sales activity form and accompanying documentary evidence are
				able to be submitted by an authorized person to the operator of a physical
				retail marketplace or online retail marketplace and to the Attorney General by
				mail and by electronic means.
									(B)Authorized
				persons
									(i)In
				generalFor purposes of this section, an authorized person is a
				person who—
										(I)offers goods or
				services for sale to the public as part of a business operation;
										(II)has submitted to
				the Attorney General in writing, on a form that shall be promulgated by the
				Attorney General and made available on the Internet, a request to serve as an
				authorized person; and
										(III)has been
				approved by the Attorney General to serve as an authorized person.
										(ii)ApprovalThe
				Attorney General shall approve a request by a person to serve as an authorized
				person if the person offers goods or services for sale to the public as part of
				a business operation. An approval under this clause shall remain in effect
				unless the authorized person requests that the Attorney General terminate the
				approval.
									(iii)FeesThe
				Attorney General may charge a processing fee to a person solely to cover the
				cost of processing the approval of the person as an authorized person.
									(iv)AgentsAn
				individual who serves as an officer, employee, or agent for a person who offers
				goods or services for sale to the public as part of a business operation may
				serve as an authorized person on behalf of that person.
									(v)ListThe
				Attorney General shall maintain a list of authorized persons, which shall be
				made available to the public upon request.
									(C)Availability of
				formsThe Attorney General shall make suspected illegal sales
				activity forms available on the Internet to authorized persons.
								(2)Duties of
				operators of physical retail marketplaces and online retail marketplaces to
				conduct account reviews and file suspicious activity reports; consumable
				goodsIf an operator of a physical or online retail marketplace
				is presented with a suspected illegal sales activity form and accompanying
				documentary evidence from an authorized person showing that a transient vendor
				of the physical retail marketplace, a user of the online retail marketplace, or
				a director, officer, employee, or agent of the transient vendor or user, has
				used or is using the retail marketplace to sell or distribute items that were
				stolen, embezzled, or obtained by fraud, false pretenses or other illegal
				means, or has engaged in or is engaging in structuring, the operator
				shall—
								(A)(i)not later than 30 days
				after receiving the form—
										(I)conduct a review of the account of the
				transient vendor or user for evidence of illegal activity; and
										(II)file a suspicious activity report with
				the Attorney General of the United States; and
										(ii)not later than 24 hours after
				filing the report described in clause (i)(II), notify the authorized person who
				submitted the suspected illegal sales activity form that the operator filed the
				report; and
									(B)with regard to
				any items referred to in the suspected illegal sales activity form that are
				consumable or that are medical diagnostic tests, immediately suspend the
				ability of any transient vendor or user who is referred to in the form as
				selling or distributing the items to conduct transactions involving the items,
				and notify the Attorney General of such action in the suspicious activity
				report.
								(3)Duties of
				operators of physical retail marketplaces and online retail marketplaces to
				terminate sales activity
								(A)In
				generalIf an operator of a physical retail marketplace or an
				online retail marketplace is presented with a suspected illegal sales activity
				form and accompanying documentary evidence from an authorized person, the
				operator shall determine, based on the form, the documentary evidence, and the
				account review conducted by the operator, whether there is clear and convincing
				evidence that the transient vendor of the physical retail marketplace, a user
				of the online retail marketplace, or a director, officer, employee, or agent of
				the transient vendor or user, has used or is using the retail marketplace to
				sell or distribute items that were stolen, embezzled, or obtained by fraud,
				false pretenses, or other illegal means, or has engaged in or is engaging in
				structuring. The operator shall describe the determination of the operator
				under this subparagraph in the suspicious activity report.
								(B)ActionsIf
				the operator of a physical retail marketplace or an online retail marketplace
				determines that there is clear and convincing evidence of an activity described
				in subparagraph (A), the operator shall, not later than 5 days after submitting
				the suspicious activity report to the Attorney General pursuant to paragraph
				(2), either—
									(i)terminate the
				ability of the transient vendor to conduct business at the physical retail
				marketplace or terminate the ability of the user to conduct transactions on the
				online retail marketplace, and notify the Attorney General of such action;
				or
									(ii)(I)request that the
				transient vendor or user present documentary evidence that the operator
				reasonably determines to be clear and convincing showing that the transient
				vendor or user has not used the retail marketplace to sell or distribute items
				that were stolen, embezzled, or obtained by fraud, false pretenses, or other
				illegal means, or has not engaged in or is not engaging in structuring;
				and
										(II)(aa)if the transient
				vendor or user fails to present the information within 30 days of the request,
				terminate the ability of the transient vendor to conduct business at the
				physical retail marketplace or terminate the ability of the user to conduct
				transactions on the online retail marketplace, and notify the Attorney General
				of such action; or
											(bb)if the transient vendor or user presents
				the information within 30 days, then the operator shall report the information
				to the Attorney General and notify the transient vendor or user that the
				operator will not terminate the activities of the transient vendor or
				user.
											(C)Attorney
				general authorizationThe Attorney General or a designee may,
				with respect to the timing of the operator's actions pursuant to this
				paragraph, direct the operator in writing and for good cause to delay such
				action.
								(4)Retention of
				records
								(A)Retail
				marketplacesEach operator of a physical retail marketplace and
				each operator of an online retail marketplace shall maintain—
									(i)a
				record of all suspected illegal sales activity forms and accompanying
				documentary evidence presented to it pursuant to this subsection for 3 years
				from the date the operator received the form and evidence;
									(ii)a record of the
				results of all account reviews conducted pursuant to this subsection, and any
				supporting documentation, for 3 years from the date of the review; and
									(iii)a copy of any
				suspicious activity report filed with the Attorney General pursuant to this
				subsection, and the original supporting documentation concerning any report
				that it files, for 3 years from the date of the filing.
									(B)Online retail
				marketplaceEach operator of an online retail marketplace shall
				maintain, for 3 years after the date a user becomes a high volume seller, the
				name, telephone number, e-mail address, valid physical postal address, and any
				other identification information that the operator receives about the high
				volume seller.
								(5)Confidentiality
				of reportsNo operator of a physical retail marketplace or online
				retail marketplace, and no director, officer, employee or agent of the
				operator, may notify any individual or entity that is the subject of a
				suspicious activity report or of an account review under paragraph (2) of the
				fact that the operator filed the report or performed the account review, or of
				any information contained in the report or account review.
							(6)High volume
				sellers
								(A)Valid postal
				addressAn operator of an online retail marketplace shall require
				each high volume seller to provide the operator with a valid physical postal
				address.
								(B)Failure to
				provide
									(i)In
				generalIf a high volume seller has failed to provide a valid
				physical postal address as required in this paragraph, the operator of the
				online retail marketplace shall, not later than 5 days after the failure to
				provide the address, notify the user of its duty to provide a valid physical
				postal address.
									(ii)Continued
				failureIf a high volume seller has failed to provide a valid
				physical postal address 15 days after the date on which the operator of an
				online retail marketplace provides notice under clause (i), the operator
				shall—
										(I)terminate the
				ability of the user to conduct transactions on marketplace; and
										(II)not later than
				15 days after that date, file a suspicious activity report with the Attorney
				General of the United States.
										(C)Postal
				addressIf an authorized person submits to the operator of a
				physical retail marketplace or online retail marketplace a suspected illegal
				sales activity form that alleges illegal activity on the part of a specific
				transient vendor or user that is a high volume seller, the operator shall, not
				later than 15 days after receiving the form, provide the valid physical postal
				address of the high volume seller to the authorized person.
								(7)Contents of
				suspicious activity reportsThe Attorney General shall promulgate
				regulations establishing a suspicious activity report form. Such regulations
				shall require that a suspicious activity report submitted by an operator to the
				Attorney General pursuant to paragraph (2) or (6) shall contain, in a form to
				be determined by the Attorney General, the following information:
								(A)The name,
				address, telephone number, and e-mail address of the individual or entity that
				is the subject of the report, to the extent known.
								(B)Any other
				information that is in the possession of the operator filing the report
				regarding the identification of the individual or entity that is the subject of
				the report.
								(C)A copy of the
				suspected illegal sales activity form and documentary evidence that led to the
				filing of a report pursuant to paragraph (2).
								(D)A detailed
				description of the results of an account review conducted pursuant to paragraph
				(2).
								(E)A statement of
				the determination the operator made pursuant to paragraph (3)(A).
								(F)If the suspicious
				activity report is filed pursuant to paragraph (6), a summary of the events
				that led the operator to terminate the ability of the user to conduct
				transactions on marketplace.
								(G)The signature of
				the operator.
								(H)Such other
				information as the Attorney General may by regulation prescribe.
								(c)Voluntary
				reportsNothing in this section prevents an operator of a
				physical retail marketplace or online retail marketplace from voluntarily
				reporting to a Federal, State, or local government agency any suspicious
				activity that the operator believes is relevant to the possible violation of
				any law or regulation, provided that the operator also complies with the
				requirements of this section.
						(d)StructuringNo
				individual or entity shall engage in structuring as defined in this
				section.
						(e)Enforcement by
				Attorney General
							(1)In
				generalAny individual or entity who knowingly commits a
				violation of, or knowingly fails to comply with, the requirements specified in
				paragraph (2), (3), (4), (5), or (6) of subsection (b) or subsection (d) shall
				be liable to the United States Government for a civil penalty of not more than
				$10,000 per violation.
							(2)False
				statements
								(A)Suspected
				illegal sales activity formsAny person who knowingly and
				willfully makes any material false or fictitious statement or representation on
				a suspected illegal sales activity form or accompanying documentary evidence
				may, upon conviction thereof, be subject to liability under section
				1001.
								(B)Suspicious
				activity reportAny person who knowingly and willfully makes any
				material false or fictitious statement or representation in any suspicious
				activity report required under subsection (b) may, upon conviction thereof, be
				subject to liability under section 1001.
								(f)Enforcement by
				States
							(1)Civil
				actionIn any case in which the attorney general of a State has
				reason to believe that an interest of the residents of that State has been or
				is threatened or adversely affected by any person or entity who has committed
				or is committing a violation of this section, the attorney general, official,
				or agency of the State, as parens patriae, may bring a civil action on behalf
				of the residents of the State in a district court of the United States of
				appropriate jurisdiction—
								(A)to enjoin further
				violation of this section by the defendant;
								(B)to obtain damages
				on behalf of the residents of the State in an amount equal to the actual
				monetary loss suffered by such residents; or
								(C)to impose civil
				penalties in the amounts specified in subsection (e).
								(2)Written
				notice
								(A)In
				generalThe State shall serve prior written notice of any civil
				action under paragraph (1) upon the Attorney General of the United States,
				including a copy of its complaint, except that if it is not feasible for the
				State to provide such prior notice, the State shall serve such notice
				immediately upon instituting such action.
								(B)Attorney
				General actionUpon receiving a notice respecting a civil action
				under subparagraph (A), the Attorney General of the United States shall have
				the right—
									(i)to intervene in
				such action;
									(ii)upon so
				intervening, to be heard on all matters arising therein; and
									(iii)to file
				petitions for appeal.
									(3)State powers
				preservedFor purposes of bringing any civil action under this
				subsection, nothing in this chapter shall prevent an attorney general of a
				State from exercising the powers conferred on the attorney general by the laws
				of the State to conduct investigations or to administer oaths or affirmations
				or to compel the attendance of witnesses or the production of documentary and
				other evidence.
							(4)Pending Federal
				actionWhenever a civil action has been instituted by the
				Attorney General of the United States for violation of any rule prescribed
				under subsection (e), no State may, during the pendency of such action
				instituted by the Attorney General of the United States, institute a civil
				action under this subsection against any defendant named in the complaint in
				such action for any violation alleged in the complaint.
							(5)Jurisdiction
								(A)In
				generalAny civil action brought under this subsection in a
				district court of the United States may be brought in the district in which the
				defendant is found, is an inhabitant, or transacts business or wherever venue
				is proper under section 1391 of title 28.
								(B)ProcessProcess
				in an action under this subsection may be served in any district in which the
				defendant is an inhabitant or in which the defendant may be found.
								(g)No private
				right of actionNothing in this section shall be interpreted to
				authorize a private right of action for a violation of any provision of this
				section, or a private right of action under any other provision of Federal or
				State law to enforce a violation of this
				section.
						.
			(b)Chapter
			 analysisThe chapter analysis for chapter 113 of title 18, United
			 States Code, is amended by inserting after the item relating to section 2323
			 the following:
				
					
						Sec. 2324. Physical and online retail
				marketplaces.
					
					.
			5.No preemption of
			 State lawNo provision of this
			 Act, including any amendment made by this Act, shall be construed as indicating
			 an intent on the part of Congress to occupy the field in which that provision
			 or amendment operates, including criminal penalties, to the exclusion of any
			 State law on the same subject matter that would otherwise be within the
			 authority of the State, unless there is a positive conflict between that
			 provision or amendment and that State law so that the 2 cannot consistently
			 stand together.
		6.Effective
			 dateThe amendments made by
			 this Act take effect 120 days after the date of enactment of this Act.
		
